Name: Commission Regulation (EEC) No 232/80 of 31 January 1980 temporarily suspending the advance fixing of export refunds for beef meat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2 . 80 Official Journal of the European Communities No L 26/55 COMMISSION REGULATION (EEC) No 232/80 of 31 January 1980 temporarily suspending the advance fixing of export refunds for beef meat products current refunds applicable to these products could lead to speculative advance fixing of the refunds ; whereas it is necessary to suspend temporarily the advance fixing of refunds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2916/79 (2 ), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for beef meat is characterized by an uncertainty as regards the price ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for beef meat products is suspended during the period 1 to 5 February 1980 . Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24 . (2) OJ No L 329, 24. 12. 1979, p . 15 . (3) OJ No L 156, 4. 7 . 1968 , p. 2 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16 .